EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7 June 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Figure 7 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach a vibration wave motor comprising, inter alia, a fixing member configured to fix the rotational shaft body and the driven member; a positioning member that is fitted into the rotational shaft body in an axially rotatable manner and configured to position the rotational shaft body in a rotation axis direction of the rotational shaft body; and a connection member configured to connect the first elastic body to the positioning member.
Claims 2-11 depend directly or indirectly on claim 1 therefore these claims are allowable as being dependent on an allowable base claim.
Independent claim 12 is allowable because the prior arts of record do not disclose, nor would it be obvious to modify and combine the prior arts of record to teach an apparatus comprising, inter alia, a fixing member configured to fix the rotational shaft body and the driven member; a positioning member that is fitted into the rotational shaft body in an axially rotatable manner and configured to position the rotational shaft body in a rotation axis direction of the rotational shaft body; and a connection member configured to connect the first elastic body to the positioning member; and a driven body configured to be driven by the vibration wave motor.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Ashizawa (U.S. PG Publication No. 20090134745) discloses a vibration actuator that drives a relatively moving member and produces driving force with a vibrating element that vibrates due to a driving signal.  Stable drive can be obtained by adjusting the resonance frequency of different modes.  
Shimada (U.S. Patent No. 8698375) discloses a vibration wave driving apparatus having a first elastic body, a second elastic body and an electrical-mechanical energy converting element provided between the first and the second elastic bodies arranged in a direction of a rotation axis; a rotor performing a rotational motion due to the vibration excited to the first elastic body by applying a driving signal to the electrical-mechanical energy converting element; an output transmitter rotating synchronously with the rotor; and a shaft passing through the vibrator, the rotor and the output transmitter in the direction of the rotation axis, wherein the output transmitter has a fitting portion to which the shaft or a flange fixed to the shaft is fitted, and wherein a portion of the fitting portion of the output transmitter and a portion of the first elastic body are overlapped in a direction perpendicular to the rotation axis.  
Shimada (U.S. Patent No. 9300228) discloses a highly-durable vibratory drive apparatus that does not require additional assembly processes.  The vibratory drive apparatus includes: a vibrator including a first elastic member, a second elastic member and an electro-mechanical energy conversion element, the electro-mechanical energy conversion element being between the first elastic member and the second elastic member; a moving member configured to contact the vibrator and be moved relative to the vibrator; and a lubricant provided between the first elastic member and the electro-mechanical energy conversion element.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY P PHAM whose telephone number is (571)270-3046.  The examiner can normally be reached on MON-THU 8:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAWKI ISMAIL can be reached on (571) 272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






13 August 2021
/EMILY P PHAM/Primary Examiner, Art Unit 2837